Citation Nr: 1339758	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and residuals of a ruptured disc.

3.  Entitlement to service connection for a left elbow disability, claimed as a residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss, tinnitus, a ruptured disc in the lumbar spine, and residuals of a shell fragment wound of the left arm.

In February 2010 and November 2011, the Board remanded the appealed issues to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  During the processing of the most recent remand, VA granted service connection for tinnitus and for left ear hearing loss.  These decisions represent full grants of the benefits sought on appeal with regard to those claims, and no further question remains for consideration by the Board with respect to them.  The issues remaining on appeal are as listed above.

In May 2013, the Veteran moved for advancement of his appeal on the docket, citing unspecified "severe economic hardship."  The motion was denied by the Board in June 2013.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of service connection for a left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Currently diagnosed right ear hearing loss was not first manifested on active duty service or during the first post-service year; the preponderance of the evidence is against a finding that the disability is related to service.

2.  The preponderance of the evidence is against finding that a currently diagnosed low back disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection of a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service personnel and treatment records, and VA medical treatment records have been obtained; the VA has, consistent with the Board's remand directives, made exhaustive efforts to obtain any additional service treatment records.  No additional records were obtained; there are no further efforts which can be made.  The Veteran was notified that no additional records were obtained by way of the July 2011 supplemental statement of the case and a letter dated in March 2007.  He was also informed of alternate sources of evidence that could supplement the available service treatment records.  He did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

VA examinations were afforded the Veteran in 2010, 2011, and 2012; the examiners made all required clinical findings and rendered requested medical opinions with a rationale.  Where information sought could not be produced, the failure was explained.  The Veteran has not argued, and the record does not reflect, that these examinations and opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.306.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Among the claimed and diagnosed conditions, only right ear hearing loss, as an organic disease of the nervous system, is subject to presumptive service connection; the presumptive period is one year following separation from service.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Right Ear Hearing Loss

The Veteran alleges that his currently diagnosed right ear hearing loss is related to in-service noise exposure from small arms, as an instructor and in the field in Korea.  Such noise exposure has been previously conceded.  The Veteran is in fact already service-connected for left ear hearing loss and tinnitus.

Additionally, there is no dispute over the presence of a current right ear hearing loss disability.  For VA purposes, a hearing loss disability exists when puretone thresholds at one of the 500, 1000, 2000, 3000, 4000 Hertz frequencies is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  At the February 2012 VA examination, right ear sensorineural hearing loss disability was identified, based on a puretone threshold of 60 decibels at 4000 Hz.  

The sole remaining question, then, is whether there is a nexus between current hearing loss disability and service.

The Veteran separated from service in June 1968.  The first documented evidence of right ear hearing loss is from the February 2012 VA examination; a June 2011 examination was found to be too unreliable to permit diagnosis.  The Board notes that hearing loss was first alleged in 2007, when the current claim was filed.  VA treatment records from 2000 to the present show no testing or allegations prior to that.  However, even if it is presumed that right ear hearing loss was present in early 2007, this is still almost 40 years after service.  As this is well outside the applicable one year presumptive period, service connection on that basis is not available.  38 C.F.R. §§ 3.307, 3.309.

Turning to the Veteran's specific allegation that in-service noise exposure caused or contributed to his current right ear disability, the Board must find that no nexus is established, even resoling all reasonable doubt in the Veteran's favor.  

The February 2012 VA examiner noted the Veteran's in-service noise exposure, as well as the lack of post-service noise exposure, other than chain saws to cut wood for home use.  The claims file was reviewed and summarized.  In particular, the examiner noted the audiometric testing at enlistment and separation, as shown in service treatment records, and found that in the right ear, there was no significant shift in puretone thresholds over the course of service.  Testing showed that at entry in November 1965, puretone thresholds were:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
5
5

0
LEFT
20
10
5

0

These values reflect adjustment to the current ISO standard; as the testing tool place prior to October 31, 1967, use of ASA units by the service department is presumed.  Adjustment is accomplished by the addition of specific factors (from 5 to 15 decibels, depending on the frequency) to the reported measured value.

At separation, March 1968 testing showed audiometric results of:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5

0
LEFT
10
5
5

20

No conversion of these values was required, as testing took place after October 31, 1967, and use of ISO standards is therefore presumed.  The examiner opined that it was less likely than not that right ear hearing loss was due to service, as no significant worsening of hearing acuity was shown on the right at any frequency.  The left, ear, which did demonstrate a shift of 20 decibels at 4000 hertz, was likely related to service.

There is no other valid, competent opinion of record regarding the etiology of the right ear hearing loss.  The June 2011 VA examination, by the same examiner who saw the Veteran in February 2012, does also reflect a negative nexus opinion, for the same reasons as in February 2012, but the earlier opinion is given little probative weight in light of the lack of accurate, acceptable current testing associated with that opinion.

The Veteran has expressed his sincere belief that the entirety of his current hearing loss disability is related to service, but he, as a layperson, is not competent to render such an opinion in this case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the question of hearing loss etiology here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is not a situation where a direct cause and effect relationship was observed and is reported, as when a Veteran experiences an explosion and states that hearing acuity immediately suffered.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Instead, the Veteran is analyzing data and drawing conclusions to offer an opinion on the relationship between a current disability and a remote injury.  He simply does not possess the knowledge and training required to do so.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for right ear hearing loss is not warranted.

	Lumbar Spine

The Veteran alleges that his current low back disability is related to a training injury, in which he jumped from a helicopter wearing a full pack, and strained his back.  He has alternatively stated he fell in a ditch.  He reports experiencing low back pain with radiation since service.

The alleged injuries are not related to combat.  The Veteran's statements alone are therefore not sufficient to establish the occurrence of an injury; corroboration is required.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Unfortunately, service treatment and personnel records fail to provide such.  Service treatment records reflect no treatment for or complaints related to the low back.  No clinical records from locations where treatment was alleged by the Veteran could be produced.  Most importantly, at his separation examination in March 1968, the Veteran affirmatively denied current or past recurrent back pain.

Post-service medical records show no complaints of or treatment for back problems until May 2005, when he first sought VA treatment.  At that time, he reported a six to eight year history of back symptoms, placing the onset of the disease as early as 1997, still almost 30 years after service.  He first related his complaints to service in November 2006, soon after diagnosis with degenerative disc disease by X-ray and MRI.  He stated he had injured his back jumping from a helicopter, and it had bothered him for a little more than a year.  It improved, but would flare up with extended sitting or standing over the years.  The back pain had recently increased.  Records reflect continued complaints of discogenic low back pain.  

At an August 2010 VA examination, at which the claims file was reviewed, the Veteran reported injuring his back falling into a ditch in service.  He reported he was seen in service, and has continued to have flare-ups of pain since that time, with progressive worsening.  He reported back and lower extremity symptoms, and testing verified the presence of a low back disability, diagnosed as lumbar spondylosis with a mild disc protrusion at L2-3 and L4-5.  The examiner opined that in light of the lack of documentation of a specific injury in service and the denial of recurrent back pain at separation, the current disability was less likely than not related to military service.  Instead, the examiner opined that the condition was due to aging and the Veteran's post-service employment. 

Following the November 2011 Board remand, an addendum to the nexus opinion was sought; the examiner was asked to more specifically address VA treatment records from 2000 to the present, as well as the Veteran's lay statements, and to further explain the offered rationale for her opinion.  The addendum was offered in February 2012.  The claims file was again reviewed, and the complaints and treatment related to the low back were noted, from service to the present.  The first documentation of problems was in 2005, when the Veteran dated his complaints from about 1997.  Later statements, as in May 2006, also reported relatively recent onset, in that case three weeks.  As the Veteran reported no instances of back pain in service, as per the service treatment records, had a pre-service trauma in a school bus accident at age 11, and engaged in heavy labor, including farming and routine chain saw use, the examiner again opined that the current low back problems were less likely than not related to service.

The Board must agree with the VA examiner, and find that the evidence of record is against a showing of a nexus between the current diagnosis and service.

First, the Board notes that degenerative disc disease is not a listed presumptive condition under 38 C.F.R. § 3.309, and so service connection under such a theory is not available here.  Radiographic evidence repeatedly fails to show any degenerative joint disease, or arthritis, which is listed, and in any case the earliest documented showing of a back disability was in 2005, long after expiration of any potentially applicable presumptive period.  38 C.F.R. § 3.307.

Second, in regard to the examiner's notation that the Veteran had a pre-service trauma, the Board finds that the presumption of soundness is applicable as no back defect or diagnosis was found on the entrance examination.  Moreover, the Board finds that the evidence of record is not clear and unmistakable that the Veteran had a pre-existing back disorder.  Accordingly, the presumption of soundness is not rebutted.

Third, the weight of the evidence is against a showing of a nexus on a direct basis.  The sole medical opinion of record is negative, and is based on a history the Board finds to be accurate.  While the Veteran currently alleges an in-service back injury and symptomatology thereafter, contemporaneous records refute those allegations.  The Veteran specifically denied recurrent back pain at separation.  This information provided by the Veteran at service separation is highly probative and conflicts with his current statements that he had an injury in service which resulted in continuing symptoms.  He is competent to describe the symptoms, such as pain, he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, continuity of symptoms cannot offer an alternative avenue to service connection for non-listed conditions.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes as well that in light of the contradictory statements made by the veteran regarding back problems in service, the credibility of any reports of in-service onset and chronicity of symptoms since then must be questioned.

In sum, the sole competent and credible medical opinion of record is against the claim.  The evidence is against a finding of any in-service back injury and the presence of back symptoms since service.  In the absence of two of the three elements of service connection, in-service disease or injury and nexus, entitlement to the benefit sought is not warranted. 

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right ear hearing loss is denied.

Service connection for a lumbar spine disability is denied.


REMAND

The Veteran alleges that he was struck in the left elbow by shrapnel when the patrol boat he was in was fired upon by a North Korean machine gun emplacement  in October 1967, on the Imjun River.  He has stated that his sergeant was killed; he has spelled the sergeant's name as Oshmont and as Arcemont.  Although VA has sought confirmation of the Veteran's allegation through the Joint Services Records Research Command (JSRRC), the inquiry included only the spelling "Oshmont."  Both potential spellings must be submitted for verification, using the Veteran's unit of C Co, 1st Bn, 9th Inf Bde, 2nd ID.

Moreover, a review of the evidence of record indicates that some clarification of the August 2010 VA Scars examination is necessary.  The examiner notes numerous scars of both upper extremities and appears to relate such to in-service shell fragment wounds.  However, the Veteran has alleged only a single wound, of the left elbow.  There is a report of numerous lacerations in a school bus accident when the Veteran was 11 years old, but this information does not appear to have been considered by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to JSRRC to verify the fact and circumstances of the death of a Sergeant Arcemont and Sergeant Oshmont in October 1967, in Korea, with the C Co, 1st Bn, 9th Inf Bde, 2nd ID.

2.  Schedule the Veteran for VA scars, joints, and peripheral nerves examinations.  The claims folder must be reviewed in conjunction with the examination, and all necessary testing must be accomplished.

The examiner(s) must take a detailed history from the Veteran describing the alleged left elbow shell fragment wound injury.  

The examiner(s) must identify all current disabilities of the left upper extremity (to include scars, limitations of motion, and nerve problems) and must state whether any diagnosed condition is consistent with the shell fragment wound as alleged by the Veteran.

A full and complete rationale is required for all opinions expressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


